 



Exhibit 10.3

[FORM OF SUBSCRIBER UNIT PURCHASE AGREEMENT FOR NEXTEL TELECOMUNCAOES LTDA]

SUBSCRIBER UNIT PURCHASE AGREEMENT
FOR NEXTEL TELECOMUNCAOES LTDA

     This Agreement is entered into between Motorola Industrial LTDA, by and
through its iDEN Subscriber Group, having a place of business at Rodovia SP-340,
KM 128, 7-A 13820-000, Jaguariuna, Sao Paulo, Brazil (hereinafter “Seller” or
“MOTOROLA”) and Nextel Telecomunicaoes LTDA , a company formed under the laws of
Brazil, with a place of business at Av. Maria Coelho Aguiar, 215 — Bloco D — 7th
Andar, CENESP Santo Amaro- Jd. Sao Luis SP 05805-000 Sao Paulo Brazil
(hereinafter, together with any wholly-owned subsidiary previously accepted by
the Seller, collectively known as “Buyer”).

     This agreement applies only for sales of Motorola iDEN subscriber products
for distribution within Brazil (“Area”). Buyer agrees to purchase and Seller
agrees to sell selected Motorola iDEN subscriber products manufactured in
Seller’s facilities in Jaguariuna, Brazil, (hereinafter “Products”) during a
term beginning on the date of the last signature hereto (“Effective Date”), and
ending with 60 days written notice by either party (“Term”), under the terms and
conditions set forth in this Agreement. Buyer may purchase products manufactured
at Seller’s other facilities under terms and conditions acceptable to both
parties at the time such purchases are desired.

     PURCHASE ORDERS. All orders by Buyer shall be only upon the terms and
conditions of this Agreement. Buyer must stipulate in the purchase order its
desire for thirty (30) day terms or one hundred eighty (180) day deferred
payment terms. The only effect of any terms and conditions in Buyer’s purchase
orders or elsewhere shall be to request the payment terms and the time and
number of units to be delivered, subject to Seller’s acceptance, but they shall
not change, alter or add to the terms and conditions of this Agreement in any
other way. Except as provided below, Seller’s invoice shall also not change the
terms and conditions of this Agreement. Cancellation charges, which shall
include all costs incurred or committed for, may apply for any cancelled order.
Seller shall use its reasonable best efforts, including shipment to other Nextel
properties, to mitigate any costs incurred as a result of the Buyer’s
cancellation of an order within the non-cancelable period. Purchase orders are
non-cancelable fifteen (15) days or less before the requested ship date.

     PRICING. Contract prices for Products require firm and prosecutable orders
thirty (30) days prior to requested ship date. Prices applicable to Products
sold pursuant to this Agreement (“Prices”) are those negotiated from time to
time by Nextel Communications, Inc. and Motorola, Inc. In order for Prices to be
applicable, the purchase orders submitted to Seller must reference this
Agreement.

     PAYMENT TERMS AND CONDITIONS. Seller will invoice Buyer for the Products on
or about the date of shipment thereof. Payment of each invoiced amount is due
within 30 days of the date of the invoice; provided, however, that Buyer may
defer payment of invoiced amounts not to exceed an amount as set forth in a
separate letter from the Seller, for a period of 180 days from the date the
seller discounts the receivables (each a “Maturity Date” and collectively the
“Maturity Dates”). Interest shall accrue on each deferred payment commencing on
the day such applicable receivable(s) was sold to (but not including) the
Maturity Date of such invoice at a rate selected by the Buyer per the terms and
conditions of the Receivables Purchase Agreement entered into by the Seller,
Buyer and Banco BBA. Seller shall, upon 30 days prior notice to Buyer, have the
discretion at any time to increase or decrease the interest rate applicable to
any deferred payment, provided that Seller may not adjust the interest rate
applicable to any deferred payment owing with respect to any invoice already
submitted by Seller to Buyer. All payments shall be free and clear of all taxes,
withholdings, charges, fees, costs or duties applicable to this transaction.

1



--------------------------------------------------------------------------------



 



     Failure by the Buyer to consent to a deferred payment receivable being sold
to Banco BBA will automatically make that receivable due within 30 days of the
date of shipment.

     In the event Buyer receives Products with defects that would prevent
shipment to Buyer’s customers or in the event of other related disputes
(“Disputed Items”), Buyer must notify Seller within 45 days from the date of
receipt of such products (“Notification Date”). Upon such notification, Seller,
at Buyer’s discretion, may repair such products, replace such products, refund
the price paid for such products, or implement another solution acceptable to
both parties. In the event of no resolution within 45 days of the Notification
Date, the Seller agrees to reimburse Buyer for all interest accrued, at the same
interest rate applied by Seller to deferred payments, and paid to Seller related
to the invoices subject to the Disputed Items.

     The foregoing notwithstanding, in the event that (i) any interest payment
is not made when due, (ii) any deferred payment hereunder is not made on a
Maturity Date, or (iii) an event occurs which has a material adverse effect on
the business, operations, condition (financial or otherwise), or profits of the
Buyer, the Seller may (a) demand payment of cash on delivery, or otherwise
modify the payment terms hereunder with respect to any future shipments of
Products pursuant to this Agreement, (b) reduce Buyer’s credit limit, (c)
require collateral security for any future deferred payments, (d) suspend all
shipments under this Agreement, and/or (e) accelerate payment of all amounts
outstanding pursuant to this Agreement and exercise all available remedies under
applicable law.

     If any payment of any invoiced amount is not received by Seller within
thirty (30) days of the date of invoice, or if appropriate, on or before the
Maturity Dates of such invoiced amounts, Buyer shall pay, in addition to the
interest described herein, a rate of CDI (as quoted by Banco BBA or the Seller)
plus five (5) percent per annum calculated on the due but unpaid invoiced
amounts until Seller receives invoiced amount in full. Each payment of any
invoiced amounts, interest and/or any other sum required or permitted to be made
hereunder shall be made free and clear of any and all taxes, withholdings,
charges, fees, costs or duties applicable to this transaction, exclusive
however, of any taxes measured by Seller’s net income or taxes based on Seller’s
gross receipts or based on Seller’s franchise.

     Buyer acknowledges that Seller is procuring insurance with respect to the
deferred payments under this Agreement and agrees to provide all documents and
such other information available to it as is reasonably required in connection
with obtaining such insurance.

     FORECASTS. During the term of this Agreement, Buyer shall provide Seller,
on a quarterly basis not less than thirty (30) days prior to the start of the
next quarter, a continuous usage forecast for the next two (2) calendar quarters
(the “Quarterly Forecast”) to assist Seller in maintaining an orderly production
flow for the purpose of Buyer’s delivery requirements. Buyer shall state in the
Quarterly Forecast the Product model numbers and projected purchase volume by
units for each month of the quarter. The Quarterly Forecast does not constitute
a commitment by the Buyer; however, Buyer’s failure to provide such information
may be considered cause by Seller for excusable delivery delay.

     DELIVERY AND TITLE. All deliveries are FCA Seller’s plant, Jaguariuna
Brazil. Each such delivery will be separately invoiced. DELIVERY DATES ARE BEST
ESTIMATES ONLY. Title to the Products will pass to Buyer at the Seller’s plant,
Jaguariuna Brazil.

     FORCE MAJEURE. Neither party shall be liable for any delay or failure to
perform due to any cause beyond its reasonable control. Causes include, but are
not limited to strikes, acts of God, acts of the other

2



--------------------------------------------------------------------------------



 



party, interruptions of transportation or inability to obtain necessary labor,
materials or facilities, or default of any supplier, or delays in regulatory
authorization or license grant. The delivery schedule shall be considered
extended by a period of time equal to the time lost because of any excusable
delay. In the event either party is unable to wholly or partially perform for a
period greater than forty-five (45) days because of any cause beyond its
reasonable control, either party may terminate any delayed order without any
liability.

     LICENSE DISCLAIMER. Nothing contained herein shall be deemed to grant
either directly or by implication, estoppel, or otherwise, any license under any
patents, copyrights, trademarks or trade secrets of SELLER.

     TAXES. Except for the amount, if any, of specific taxes stated in the
Agreement, Prices are exclusive of any amount for Federal, State and/or Local
excise, sales, use, property, retailer’s, occupation or any other assessment in
the nature of taxes however designated, on the Products and/or services provided
under this Agreement. If any such excluded tax, exclusive however, of any taxes
measured by Seller’s net income or taxes based on Seller’s gross receipts or
based on Seller’s franchise, is determined to be applicable to this transaction
or to the extent Seller is required to pay or bear the burden thereof, one
hundred percent (100%) thereof shall be added to the Prices and paid by Buyer
subject to prior substantiation by Seller. Personal property taxes assessed on
the Products after the date title transfers under this paragraph shall be the
responsibility of Buyer. In the event Buyer claims exemption from sales, use or
other such taxes under this Agreement, Buyer shall hold Seller harmless of any
subsequent assessments levied by a proper taxing authority for such taxes,
including interest, penalties, and late charges.

     Upon Seller’s request, Buyer shall produce sufficient evidence within
thirty (30) days of such request to prove that Buyer has fulfilled its
obligation relating to all taxes, duties, and fees. If any such taxes, duties,
or fees are determined to be applicable to this transaction and notwithstanding
Buyer’s responsibility, Seller is required to pay or bear the burden thereof,
then Prices shall be increased by the amount of such taxes and any interest or
penalty, and Buyer shall pay to Seller the full amount of any such increase no
later than thirty (30) days after receipt of an invoice. Customs clearance, or
related costs pertaining to import of the Products are the responsibility of
Buyer. No such costs have been included in Seller’s Prices.

     TECHNICAL ASSISTANCE. Seller’s warranty shall not be enlarged, and no
obligation or liability shall arise out of Seller’s rendering of technical
advice, facilities or service in connection with Buyer’s purchase of the
Products furnished.

     LIMITATION OF LIABILITY. EITHER PARTY’S TOTAL LIABILITY, WHETHER FOR BREACH
OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY IN TORT OR OTHERWISE, IS
LIMITED TO THE PRICE OF THE PARTICULAR PRODUCTS SOLD HEREUNDER WITH RESPECT TO
WHICH LOSSES OR DAMAGES ARE CLAIMED. BUYER’S SOLE REMEDY IS TO REQUEST SELLER AT
SELLER’S OPTION TO EITHER REFUND THE PURCHASE PRICE, REPAIR OR REPLACE PRODUCT
(S) THAT ARE NOT AS WARRANTED. IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY
LOSS OF USE, LOSS OF TIME, INCONVENIENCE, COMMERCIAL LOSS, LOST PROFITS OR
SAVINGS OR OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGES TO THE FULL EXTENT SUCH MAY
BE DISCLAIMED BY LAW.

     LOGOS AND TRADEMARKS. In order that Seller may protect its trademarks,
trade names, corporate slogans, corporate logo, goodwill and product
designations, Buyer, without the express written consent of

3



--------------------------------------------------------------------------------



 



Seller, shall have no right to use any such marks, names, slogans or
designations of Seller in the sales, lease or advertising of any products or on
any product container, component part, business forms, sales, advertising and
promotional materials or other business supplies or material, whether in
writing, orally or otherwise. Buyer agrees to provide Motorola with advertising
material containing any Motorola marks for approval before such marks are used.
Motorola agrees to review Buyer’s advertising material in a reasonable time and
to not unreasonably withhold or delay approval thereof. To minimize the impact
of this review on the Buyer, Motorola will provide Buyer with guidelines on the
use of Motorola logos.

     Compliance with these guidelines shall serve to relieve Buyer from having
to submit advertisements for prior approval.

     PARTY RELATIONSHIP. This Agreement does not create any agency, joint
venture or partnership between Buyer and Seller. Neither party shall impose or
create any obligation or responsibility, express or implied, or make any
promises, representations or warranties on behalf of the other party, other than
as expressly provided herein.

     WAIVER. The failure of either party to insist in any one or more instances,
upon the performance of any of the terms or conditions herein or to exercise any
right hereunder shall not be construed as a waiver or relinquishment of the
future performance of any such terms or conditions or the future exercise of
such right but the obligation of the other party with respect to such future
performance shall continue in full force and effect.

     DEFAULT. Notwithstanding anything to the contrary hereunder, in the event
that either party shall be in breach or default of any of the terms or
conditions of this Agreement and such breach or default shall continue for a
period of thirty (30) days after the giving of written notice by the
non-defaulting party, then subject to the other terms and conditions of this
Agreement, the non-defaulting party, in addition to other rights and remedies it
may have in law or equity, shall have the right to immediately cancel this
Agreement without any charge or liability whatsoever.

     DISPUTE RESOLUTION. The parties agree that any claims or disputes will be
submitted to non-binding mediation prior to initiation of any formal legal
process. Costs of mediation will be shared equally.

     WARRANTY. The warranty document supplied with the Product at the time of
shipping shall govern the warranty coverage provided under this Agreement.

     GENERAL. This Agreement constitutes the entire and final expression of
agreement between the parties pertaining to the subject matter hereof and
supersedes all other communications, oral or written, between the parties. No
alterations or modifications of this Agreement shall be binding upon either
Buyer or Seller unless made in writing and signed by an authorized
representative of each. If any term or condition of this Agreement shall to any
extent be held by a court or other tribunal to be invalid, void or
unenforceable, then that term or condition shall be inoperative and void insofar
as it is in conflict with law, but the remaining rights and obligations of the
parties shall be construed and enforced as if this Agreement did not contain the
particular term or condition held to be invalid, void or unenforceable. Buyer
shall make no assignment of this Agreement or of any right granted herewith
without the prior written consent of SELLER. Any

4



--------------------------------------------------------------------------------



 



assignment of this Agreement is null and void. The laws of the State of Illinois
of the United States shall govern this Agreement.

     Unless this Agreement is superseded by a new agreement, or otherwise
terminated pursuant to the terms contained herein, this Agreement will continue
in effect beyond its Initial Term until terminated by either party upon thirty
(30) days prior written notice.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives effective as of the 2 day of July 2001.

                      SELLER:       BUYER:         MOTOROLA INDUSTRIAL, LTDA    
  NEXTEL TELECOMUNICAOES, LTDA By:       By:            

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

      Signature       Signature Printed Name: JAIME REBELO   Printed Name:      
             

--------------------------------------------------------------------------------

Title:       Title:            

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

  Date:       Date:            

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

                                                                               
                             

5